                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                               §
UNITED STATES OF AMERICA,                      §
          Plaintiff,                           §
                                               §
                                               §
v.                                             §               CASE NO. 4:19-cv-01418
                                               §
MICHAEL KING and                               §
ASCENT AVIATION SOLUTIONS,                     §
LLC                                            §
          Defendants.                          §

                   PLAINTIFF’S DISCLOSURE OF EXPERT WITNESSES

        Pursuant to Federal Rule of Civil Procedure 26, the United States of America, files its

Designation of Expert Witnesses, and a summary of proposed testimony of, the following witnesses,

who have specialized knowledge that will assist the triers of fact to understand the evidence or to

determine a fact in issue:

        Non-Retained Experts:

        Charles Tompkins
        Aviation Safety Inspector
        Federal Aviation Administration
        10101 Hillwood Parkway
        Fort Worth, Texas 76177

        Mr. Tompkins was one of the individuals who investigated Michael D. King and Ascent

Aviation Solutions, L.L.C. Mr. Tompkins will testify to his investigation, FAA requirements for

operating commercial flights in the United States, which regulations King violated, and damages. Mr.

Tompkins will testify in accordance with the available evidence related to the investigation.
       Tim Allen
       Aviation Safety Inspector
       Federal Aviation Administration
       10101 Hillwood Parkway
       Fort Worth, Texas 76177

       Mr. Allen works for the FAA and was one of the individuals who assisted in the investigation

of Michael D. King and Ascent Aviation Solutions, L.L.C. Mr. Allen will testify to his investigation,

FAA requirements for operating commercial flights in the United States, which regulations King

violated, and damages. Mr. Allen may also testify to Part 135 air carrier operations, illegal charter

operations, aircraft leases, FAA advisory circulars pertaining to illegal charters, and part 119/135/91

Federal Aviation Regulations.

       The United States reserves the right to supplement as additional information and

documentation becomes available.

                                                        Respectfully Submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                                   By: /s/ Ariel N. Wiley
                                                        Ariel N. Wiley
                                                        Assistant United States Attorney
                                                        Texas Bar No. 24093366
                                                        Federal ID No. 2554283
                                                        1000 Louisiana, Suite 2300
                                                        Houston, Texas 77002
                                                        Telephone: (713) 567-9000
                                                        Facsimile: (713) 718-3303
                                                        Email: ariel.wiley@usdoj.gov

                                                            ATTORNEY FOR PLAINTIFF




                                              Page 2 of 3
                                CERTIFICATE OF SERVICE

       I certify that on October 28, 2019, the foregoing pleading was filed with the Court through

the Court’s CM/ECF system on all parties and counsel registered with the Court CM/ECF system.

                                                      /s/Ariel N. Wiley
                                                      Ariel N. Wiley
                                                      Assistant United States Attorney




                                            Page 3 of 3
